Exhibit 10.1

 

AMENDMENT NO. 1 TO SUBSCRIPTION AGREEMENT

 

THIS AMENDMENT NO. 1 TO SUBSCRIPTION AGREEMENT (this “Amendment”) to that
certain Subscription Agreement, dated as of October 5, 2020, by and between
Republic Services Alliance Group III, Inc. (the “Subscriber”), and RMG
Acquisition Corp., a Delaware corporation (the “Issuer”) is made as of November
18, 2020 by and among the Subscriber, the Issuer and the Company (as defined
below). Capitalized terms used herein and not otherwise defined herein shall
have the respective meanings ascribed to such terms in the Subscription
Agreement, as amended by this Amendment.

 

WHEREAS, in accordance with Section 6.4 of the Subscription Agreement, the terms
of the Subscription Agreement may be amended only by an instrument in writing,
signed by the party against whom enforcement of such amendment, modification,
supplement or waiver is sought and with the written consent of Subscriber and
Romeo Systems, Inc., a Delaware corporation (the “Company”); and

 

WHEREAS, Subscriber and Issuer desire to amend the terms of the Subscription
Agreement in accordance with this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.             Number of Shares to be Sold, Subscribed for and Purchased.

 

(a)               The Preamble of the Subscription Agreement is hereby amended
such that the aggregate amount of securities to be sold by the Issuer pursuant
to the Subscription Agreement and the Other Subscription Agreements is increased
to 16,000,000 from 15,000,000.

 

(b)               The number of Shares to be subscribed for and purchased by
Subscriber is hereby amended to be increased from 500,000 to 1,500,000. All
references to “Shares” in the Subscription Agreement shall be deemed to refer to
1,500,000 Shares to be purchased by the Subscriber.

 

2.             Company Consent. The Company hereby consents to this Amendment in
accordance with Section 6.4 of the Subscription Agreement.

 

3.             Effect of Amendment. Except as specifically amended herein, the
Subscription Agreement is hereby ratified and confirmed and shall remain in full
force and effect. Each reference in the Subscription Agreement to “this
Subscription Agreement,” “hereunder,” “hereof,” “herein” or words of like
import, and each reference to the Subscription Agreement in the other documents
entered into in connection with the Subscription Agreement, shall mean and be a
reference to the Subscription Agreement, as amended by this Amendment.

 

4.             Counterparts. This Amendment may be executed in several
counterparts (including by facsimile or other electronic means), each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

IN WITNESS WHEREOF, the undersigned parties have executed this Amendment as of
the date first written above.

 

 

 ISSUER:          RMG ACQUISITION CORP.               By:/s/ Robert Mancini  

Name:Robert Mancini

Title:CEO and Director

 

 

Signature Page to Amendment No. 1 to Subscription Agreement [Republic Services
Alliance Group III, Inc.]

 

 

 

 

  SUBSCRIBER:                 Republic Services Alliance Group III, Inc.        
          By: /s/ Brian Bales     Name: Brian Bales     Title: Authorized
Signatory  

 

 

SIGNATURE PAGE TO AMENDMENT NO. 1 TO SUBSCRIPTION AGREEMENT [REPUBLIC SERVICES
ALLIANCE GROUP III, INC.]

 

 

 

  COMPANY:                     romeo systems, inc.                     By: /s/
Lionel Selwood, Jr.     Name: Lionel Selwood, Jr.     Title:  Chief Executive
Officer  

 

 

Signature Page to Amendment No. 1 to Subscription Agreement [Republic Services
Alliance Group III, Inc.]

 



 

 